Citation Nr: 0719252	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-07 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for recurrent right 
ankle instability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating for residuals of a 
soft tissue injury of the right midfoot.

4.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for a back condition, 
claimed as secondary to service-connected disability.

6.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1989 to January 
1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  This case was previously 
before the Board in November 2006.

By a rating decision in October 2006, the RO denied 
entitlement to service connection for a left ankle 
disability.  In November 2006, the veteran's representative 
issued a notice of disagreement with the October 2006 rating 
decision including with regard to the denial of entitlement 
to service connection for a left "knee" disability.  
Service connection had previously been established for left 
knee disabilities.  In a letter dated in January 2007, the RO 
advised the veteran and his representative that no action 
would be taken on the notice of disagreement as it referred 
to disabilities already on appeal, and did not mention a left 
"ankle" disability.  No statement has been received to date 
expressing disagreement with the October 2006 RO denial of 
entitlement to service connection for a left ankle 
disability.  As such, the issue is not for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2006, the Board remanded the increased rating 
issues, as well as the issue of entitlement to service 
connection for a back disability, including for the purpose 
of rescheduling the veteran for various VA examinations, with 
notification sent to the address most recently given by the 
veteran to VA.  The record reflects that the veteran was 
rescheduled for, and provided notice of, the various VA 
examinations, and the veteran and his representative have not 
contended otherwise.  However, the veteran failed to report 
for the rescheduled examinations in January 2007.  The 
veteran and his representative were issued a supplemental 
statement of the case (SSOC) in February 2007 which 
referenced the veteran's failure to report for scheduled 
examinations in January 2007.  The SSOC also advised that if 
the veteran was now willing to report for VA examinations, he 
should let VA know.  Thereafter, in a VA Form 9 dated and 
received in February 2007, the veteran's representative 
asserted that the veteran did not receive timely notice of 
the examinations, and that he had informed VA of such.  The 
language contained in the VA Form 9, in pertinent part, was 
as follows:

[The veteran] notified the Department of 
Veterans Affairs that he did not receive 
timely notice of examination.  He has 
further notified the Department of 
Veteran affairs, that if rescheduled he 
will attend.

It appears that the veteran desires to report for VA 
examinations that address the issues on appeal.  As such, VA 
examinations should be rescheduled in the instant case with 
notification sent to the address most recently given by the 
veteran to VA.

Additionally, the veteran's DD Form 214 reflects that his 
military occupational specialty was infantryman.  Pursuant to 
the provisions of 38 U.S.C.A. § 1154(a), the Board finds that 
the circumstances of the veteran's service, including 
military training, would be consistent with exposure to 
acoustic trauma in service.  While an uninterpreted report of 
private audiogram conducted in September 2005 is of record, 
the Board is not clear as to whether the veteran has current 
hearing loss disability for VA purposes consistent with 38 
C.F.R. § 3.385.  VA audiometric examination findings would be 
useful in the adjudication of the claim for service 
connection for hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue of entitlement to service 
connection for hearing loss disability, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2006), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete the claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claim.  The veteran must be apprised that 
a disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Schedule the veteran for VA 
examination(s) to ascertain the nature 
and severity of the veteran's service-
connected degenerative joint disease and 
instability of the left knee, right ankle 
instability, and residuals of a soft 
tissue injury of the right midfoot, as 
well as the nature and etiology of all 
disability of the spine.  Notice of the 
scheduled examination(s) should be sent 
to the veteran at his most recent address 
of record.  The claims folder should be 
made available for review by the 
examiner(s) in conjunction with the 
examination.

The examiner should render an opinion as 
to whether the veteran has a current 
chronic disability of the spine which is 
at least as likely as not (i.e., at least 
a 50 percent probability) due to service, 
or the result of, proximately due to, or 
chronically aggravated by, service-
connected disability of the left knee, 
right ankle and/or right midfoot.

If any medical opinion requested cannot 
be given on a clinical basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.

3.  Schedule the veteran for a VA 
audiometric examination to determine the 
nature, severity and etiology of any 
current hearing loss.  Notice of the 
scheduled examination should be sent to 
the veteran at his most recent address of 
record.  The claims folder should be made 
available for review by the examiner in 
conjunction with the examination.

The examiner should render an opinion as 
to whether the veteran has current 
hearing loss which is at least as likely 
as not (i.e., at least a 50 percent 
probability) due to service.  If any 
medical opinion requested cannot be given 
on a clinical basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.

4.  The issues on appeal should again be 
adjudicated with consideration of any and 
all additional evidence.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





